Citation Nr: 0613161	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an effective date prior to October 29, 2001, 
for a 30 percent evaluation for migraines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from July 1993 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A letter was received at the RO from the veteran in April 
2006, and was forwarded to the Board.  The veteran stated, in 
pertinent part, that he had previously requested a hearing 
before the Board in Washington, D.C., but that he now wished 
to have this hearing at the RO.  

The veteran has not yet been afforded his requested hearing 
before the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before the Board at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






